ACCEPTED
                                                                                             03-14-00740-CR
                                                                                                     5242606
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        5/12/2015 9:43:58 AM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                No. 03-14-00740-CR

 STATE OF TEXAS                      §    IN THE THIRD JUDICIALFILED IN
                                                                 DISTRICT
                                                               3rd COURT OF APPEALS
                                     §                             AUSTIN, TEXAS
 v.                                  §    COURT OF      APPEALS5/12/2015 9:43:58 AM
                                     §                           JEFFREY D. KYLE
                                                                       Clerk
 ARMANDO OCHOA                       §    AT AUSTIN, TEXAS


       COUNSEL’S MOTION TO WITHDRAW FROM APPELLATE
         REPRESENTATION UNDER ANDERS v. CALIFORNIA

TO THE HONORABLE JUDGES OF THE THIRD DISTRICT COURT OF
APPEALS OF TEXAS:

      COMES NOW, Alexander L. Calhoun, counsel for Appellant, ARMANDO

OCHOA, and seeks this Court’s permission to withdraw from representation on the

ground that there are no non-frivolous grounds for review in Appellant’s appeal, and

would show as follows:

      1.     Counsel has been appointed to represent Appellant, Mr. Armando

Ochoa on appeal form his conviction in the 299th District Court of Travis County

Texas, in Cause No. D-1-DC-14-202835, for felony Assault - Family Violence. He

has received a sentence of 14 years incarceration.

      2.     Counsel has thoroughly reviewed the appellate record from Appellant’s

trial and believes there to be no non-frivolous grounds for relief in this case. Pursuant

to Anders v. California, 386 U.S. 738 (1967), counsel has prepared a brief setting

forth any possible ground for review and why counsel believes said points to be


                                                                                         1
frivolous.

      3.     Counsel would respectfully request this Court to review the submitted

Anders Brief and upon conclusion, if this Court concurs with counsel’s reasoning,

permit counsel to withdraw from representation, pursuant to Anders v. California,

supra. Should this Court conclude that counsel is in error, and that there are non-

frivolous grounds within the appellate record, then counsel would seek to withdraw

this motion and prepare a merits brief to this Court.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests

this Honorable Court, upon review of the accompanying Anders brief, if the Court

agrees that there are no non-frivolous grounds for relief, to permit appellate counsel

to withdraw. Alternatively, if this Court concludes that there are potentially

meritorious issues, then Counsel would seek to withdraw this motion.

                                 Respectfully submitted,

                                 Law Office of Alexander L. Calhoun
                                 4301 W. William Cannon Dr., Ste. B-150 # 260
                                 Austin, Texas 78749
                                 Tele: 512/ 420 - 8850
                                 Fax: 512/ 233- 5946
                                 Cell: 512/ 731 - 3159
                                 email: alcalhoun@earthlink.net

                                 By: _/s/     Alexander L. Calhoun
                                            Alexander L. Calhoun
                                            State Bar No.: 00787187

                                            Counsel for Appellant

                                                                                     2
                      CERTIFICATE OF CONFERENCE

      I hereby certify that due to the nature of this brief, I have not sought to confer

with opposing counsel and do not anticipate opposition to this motion.


                                                /s/ Alexander L. Calhoun
                                               ALEXANDER L. CALHOUN



                         CERTIFICATE OF SERVICE

      I herein certify that on May 12, 2015 a true and correct copy of the above

document has been served upon the Travis County District Attorney’s Office, P.O.

Box 1748, Austin, TX 78767 and that a copy has been served upon Appellant,

Armando Ochoa, TDCJ # 01965598, TDCJ - CID Lyncher Unit, 2350 Atascocita

Rd., Humble, TX 77396 with an explanation of his right to contest the brief and this

motion.

                                               /s/ Alexander L. Calhoun
                                               ALEXANDER L. CALHOUN




                                                                                      3